Case 2:17-cv-04261-KM-JBC Document 70 Filed 10/08/18 Page 1 of 20 PageID: 1428



Thomas R. Curtin
George C. Jones
McELROY, DEUTSCH, MULVANEY
 & CARPENTER, LLP
1300 Mount Kemble Avenue
P.O. Box 2075
Morristown, New Jersey 07962-2075
(973) 993-8100

Michael A. Doornweerd (pro hac vice)
Wade A. Thomson (pro hac vice)
JENNER & BLOCK LLP
353 N. Clark Street
Chicago, IL 60654
(312) 222-9350

Attorneys for Defendant
Bath Iron Works Corporation

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


                                          :
DVL, INC. and DVL KEARNY                  :
HOLDINGS, LLC,                            :      Civil Action No. 17-4261 (KM) (JBC)
                                          :
              Plaintiffs,                 :
                                          :
       v.                                 :
                                          :
CONGOLEUM CORPORATION and                 :
BATH IRON WORKS CORPORATION,              :
                                          :
              Defendants.                 :
                                          :

 BATH IRON WORKS CORPORATION’S ANSWER AND AFFIRMATIVE DEFENSES
            TO CONGOLEUM CORPORATION’S CROSS-CLAIMS,
                   AND DEMAND FOR JURY TRIAL

       Defendant Bath Iron Works Corporation (“BIW”), by way of answer to the Cross-Claims

of Congoleum Corporation (“Congoleum”), states as follows:
Case 2:17-cv-04261-KM-JBC Document 70 Filed 10/08/18 Page 2 of 20 PageID: 1429



                                        JURISDICTION

       1.     Congoleum’s cross-claim forms part of the same case or controversy as Plaintiffs’
claims and, consequently, this Court has jurisdiction over Congoleum’s cross-claim pursuant to
28 U.S.C. § 1367(a).

       ANSWER:         The allegations contained in Paragraph 1 constitute legal conclusions to

which no response is required, and BIW therefore neither admits nor denies same.

                                            PARTIES

        2.      Congoleum is a corporation formed under the laws of the State of Delaware with
its principal place of business at 3500 Quakerbridge Road, P.O. Box 3127, Mercerville, New
Jersey 08619-0127.

       ANSWER:         On information and belief, admitted.

        3.    On information and belief, BIW is a corporation formed under the laws of the
State of Maine with its principal place of business at 700 Washington Street, Bath, Maine 04530.

       ANSWER:         On information and belief, admitted.

                                       INTRODUCTION

        4.       This Cross-claim is an action for a declaratory judgment that BIW is the real party
in interest regarding responsibility for the Property and that Congoleum bears no responsibility
for the alleged environmental conditions at the Property; and for contribution and
indemnification from BIW for any damages or costs of suit incurred by Congoleum as a result of
Plaintiffs’ claims in this action.

       ANSWER:         BIW admits that Congoleum purports to bring this Cross-claim for

declaratory judgment, contribution, and indemnification; however, BIW denies that it is the real

party-in-interest regarding responsibility for the Property and denies that it owes contribution or

indemnification to Congoleum. Any remaining allegations contained in Paragraph 4 are denied.

       5.      If Plaintiffs are successful in recovering any damages or costs from Congoleum
under any statutory or common law theory, then Congoleum shall seek contribution in full from
BIW.

       ANSWER:         BIW admits that Congoleum purports to seek contribution from BIW;

however, BIW denies that it owes any contribution to Congoleum in the event Plaintiffs are




                                                 2
Case 2:17-cv-04261-KM-JBC Document 70 Filed 10/08/18 Page 3 of 20 PageID: 1430



successful in recovering damages or costs from Congoleum.              Any remaining allegations

contained in Paragraph 5 are denied.

        6.     On June 6, 2017, Plaintiffs filed the instant action against Congoleum seeking
recovery of costs allegedly incurred by Plaintiffs in performing certain alleged environmental
investigation and remediation activities at 160-194 Passaic Avenue (Block 15, Lot 7.01) in
Kearny, New Jersey, a portion of a former industrial facility (the “Property”) that Plaintiffs allege
was contaminated by Congoleum many decades ago, prior to Plaintiffs’ purchase of the Property
in approximately 1960.

       ANSWER:         Admitted. Answering further, BIW clarifies that the property for which

Plaintiffs purportedly seek the recovery of costs for alleged investigation and remediation

activities is located at 160-194 Passaic Avenue (Block 15, Lot 7.01) in Kearny, New Jersey (the

“Property” or “Kearny Property”).

        7.      The entity now known as Congoleum Corporation and identified by Plaintiffs in
their Complaint was created in 1986. This relatively new entity is wholly separate and distinct
from the entities with the same or similar names that owned and/or operated the Property prior to
Plaintiffs’ purchase in 1960.

       ANSWER:         BIW admits that, through a series of corporate transactions, the resilient

flooring business of Congoleum’s predecessor was spun off, incorporated in 1986, and became

the entity that is now known as Congoleum Corporation, the entity identified by Plaintiffs in

their Complaint. The remaining allegations contained in Paragraph 7 are denied.

       8.     Congoleum did not own the Property or conduct any historic operations on the
Property, and at no point did Congoleum assume any liabilities related to the Property or any
environmental conditions that may be associated with the Property.

       ANSWER:         Denied.

       9.      As a result, Congoleum is not a proper defendant in this matter.

       ANSWER:         The allegations contained in Paragraph 9 constitute legal conclusions to

which no response is required, and BIW therefore neither admits nor denies same. To the extent

a response is required, BIW denies the allegations contained in Paragraph 9.




                                                 3
Case 2:17-cv-04261-KM-JBC Document 70 Filed 10/08/18 Page 4 of 20 PageID: 1431



       10.     As set forth herein, liabilities associated with Property ownership or historic
operations at the Property, including any liabilities that may result from any alleged
environmental conditions at or emanating from the Property, were wholly assumed by BIW
following a series of corporate transactions detailed herein.

       ANSWER:        Denied.

        11.  Accordingly, by way of this Cross-claim, Congoleum seeks a declaratory
judgment, indemnification, and contribution from BIW for any and all claims alleged by
Plaintiffs.

       ANSWER:        BIW admits that Congoleum purports to bring this Cross-claim for

declaratory judgment, contribution, and indemnification; however, BIW denies that BIW is the

real party-in-interest regarding any responsibility for the Property and denies that it owes

contribution or indemnification to Congoleum.        Any remaining allegations contained in

Paragraph 11 are denied.

                                 FACTUAL BACKGROUND

       12.     In 1924, a then-existing entity known as Congoleum Corporation (“1911
Congoleum”) merged with Nairn Linoleum Company, which owned land in Kearny, New Jersey,
including the Property now owned by Plaintiffs that is the subject of this action.

       ANSWER:        On information and belief, admitted.

       13.     Following the merger, the combined company became known as Congoleum-
Nairn Inc. (“Congoleum-Nairn”).

       ANSWER:        On information and belief, admitted.

       14.      Part of Congoleum-Nairn’s business included the manufacture of resilient flooring
materials (the “Resilient Flooring Operations”).

       ANSWER:        On information and belief, admitted.

       15.    Congoleum-Nairn conducted the Resilient Flooring Operations at the Property.

       ANSWER:        On information and belief, admitted.

       16.   Congoleum-Nairn sold the Property to Plaintiffs predecessors-in-interest in or
around 1959.

       ANSWER:        On information and belief, admitted.



                                               4
Case 2:17-cv-04261-KM-JBC Document 70 Filed 10/08/18 Page 5 of 20 PageID: 1432



       17.     In 1968, Congoleum-Nairn was merged with and into Bath Industries, Inc. and the
surviving entity was renamed Congoleum Corporation (“1968 Congoleum”).

        ANSWER:        BIW admits that in 1968 Congoleum-Nairn was merged with and into

Bath Industries, Inc. and, through several corporate transactions, Bath Industries, Inc.

subsequently changed its name to Congoleum Corporation. Any remaining allegations contained

in Paragraph 17 are denied.

        18.    1968 Congoleum was involved in a series of transactions between 1980 and 1984
that involved several other corporate entities, including entities affiliated with BIW.

        ANSWER:        The allegations contained in Paragraph 18 are vague and ambiguous such

that BIW lacks knowledge or information sufficient to admit or deny same. Accordingly, BIW

denies the allegations contained in Paragraph 18.

       19.    During the aforementioned transactions, liabilities related to the Resilient
Flooring Operations, including historic operations at the Property, were ultimately transferred to
a new Congoleum Corporation (“1984 Congoleum”).

        ANSWER:        The allegations contained in Paragraph 19 constitute legal conclusions to

which no response is required. To the extent a response is required, BIW is without knowledge

or information sufficient to admit or deny the allegations of Paragraph 19, and therefore denies

same.

        20.   Pursuant to a 1986 Amendment (the “Amendment”) to a previous merger
agreement, 1984 Congoleum transferred the Resilient Flooring Operations to a newly-formed
entity known as Resilco, Inc. (“Resilco”).

        ANSWER:        Admitted.    Answering further, BIW clarifies that “1984 Congoleum

transferred the Resilient Flooring Operations to a newly-formed entity known as Resilco, Inc.”

pursuant to an Instrument of Assignment and Assumption dated April 18, 1986.

       21.     Specifically, pursuant to a April 18, 1986 Instrument of Assignment and
Assumption (the “Resilient Assignment”), 1984 Congoleum transferred to Resilco the
“Transferred Assets,” defined in the Resilient Assignment as “all of the rights, properties, assets,
and contracts of every kind, character and description, whether tangible or intangible whether
real, personal, mixed or otherwise, and wheresoever situtated [sic], belonging to [ 1984]


                                                 5
Case 2:17-cv-04261-KM-JBC Document 70 Filed 10/08/18 Page 6 of 20 PageID: 1433



Congoleum and which are utilized in the business conducted by its Resilient Floor Division on
the date hereof to have and hold forever.”

        ANSWER:        BIW admits that, pursuant to the April 18, 1986 Instrument of Assignment

and Assumption, 1984 Congoleum transferred to Resilco the “Transferred Assets.” BIW also

admits that “Transferred Assets” is defined in the Instrument of Assignment and Assumption as

“all of the rights, properties, assets, and contracts of every kind, character and description,

whether tangible or intangible whether real, personal, mixed or otherwise, and wheresoever

situtated [sic], belonging to [1984] Congoleum and which are utilized in the business conducted

by its Resilient Flooring Division on the date hereof.”       BIW denies that the definition of

“Transferred Assets” includes “to have and to hold forever” and denies any and all

characterizations of the April 18, 1986 Instrument of Assignment and Assumption, which speaks

for itself. .

        22.      Pursuant to the Resilient Assignment, Resilco only assumed those assets utilized
in the resilient flooring business (the “Business”) on April 18, 1986.

        ANSWER:        Denied.

      23.    The Property, having been sold years prior to the April 18, 1986 Resilient
Assignment, was not utilized in the Business as of that date.

        ANSWER:        BIW is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 23, and therefore denies same.

        24.     Pursuant to the Resilient Assignment, Resilco only assumed those liabilities
“directly related to the [Resilient] Transferred Assets as of [April 18, 1986].”

        ANSWER:        Denied.

        25.    Nearly three decades prior to April 18, 1986, the Property at issue in this action
had been sold to Plaintiffs’ predecessor in title. Thus, the Property was not a then-existing asset
of the Business for which any related liabilities were assumed by Resilco on April 18, 1986.

        ANSWER:        BIW admits that “[n]early three decades prior to April 18, 1986, the

Property at issue in this action had been sold to Plaintiffs’ predecessor in title.” BIW denies that


                                                 6
Case 2:17-cv-04261-KM-JBC Document 70 Filed 10/08/18 Page 7 of 20 PageID: 1434



“the Property was not a then-existing asset of the Business for which any related liabilities were

assumed by Resilco on April 18, 1986.”

        26.    After divesting the Business, the remainder of 1984 Congoleum’s liabilities—
including liability related to the historic ownership and operation of the Property-were
transferred to Congoleum Industries, Inc. (“CII”), which was 1984 Congoleum’s corporate
parent.

       ANSWER:        Denied.

        27.    CII later changed its name to BIW Industries, Inc. and through a series of later
transactions, was merged with and into BIW, taking with it any and all liabilities associated with
the Property and any historic operations conducted thereon.

       ANSWER:        BIW admits that “CII later changed its name to BIW Industries, Inc. and

through a series of later transactions, was merged with and into BIW.”            The remaining

allegations contained in Paragraph 27 are denied.

      28.    On April 29, 1986, Resilco changed its name to Congoleum Corporation (“1986
Congoleum”).

       ANSWER:        On information and belief, admitted.

      29.     1986 Congoleum then merged with Resilient Acquisition, Inc. on July 1, 1986,
and Congoleum Corporation was the surviving entity. This 1986 entity is the Congoleum
Corporation that has been identified in Plaintiffs’ Complaint.

       ANSWER:        On information and belief, admitted.

       30.    As a result of the foregoing transactions, however, any claims, costs or liabilities
concerning the Property, the historic operations thereon, or any environmental conditions at or
emanating from the Property are the responsibility of BIW as the proper successor-in-interest to
1984 Congoleum and CII.

       ANSWER:        The allegations contained in Paragraph 30 constitute legal conclusions to

which no response is required. To the extent a response is required, BIW denies the allegations

of Paragraph 30.




                                                7
Case 2:17-cv-04261-KM-JBC Document 70 Filed 10/08/18 Page 8 of 20 PageID: 1435



                                           COUNT I

           DECLARATORY JUDGMENT PURSUANT TO CERCLA § 113(g)(2)

        31.     Congoleum repeats the allegations of Paragraphs 1 through 30 as if fully restated
at length herein.

        ANSWER:        BIW repeats and incorporates its responses to the allegations of the above

paragraphs as if fully set forth herein.

       32.     There exists a present and actual controversy between Congoleum and BIW
concerning their respective rights and obligations in connection with response costs and
contribution claims concerning the Property.

        ANSWER:        Admitted.

        33.    Congoleum is entitled to judgment under CERCLA § 113(g)(2), 42 U.S.C.
§ 9613(g)(2), and 28 U.S.C. §§ 2201 and 2202 against BIW declaring that BIW is the proper
party in interest with respect to the Property and shall be liable to Congoleum for any and all
costs and for contribution arising from the alleged contamination at or emanating from the
Property, which judgment shall be binding in any subsequent action to recover further costs
and/or contribution arising from the same alleged contamination at issue here.

        ANSWER:        The allegations contained in Paragraph 33 constitute legal conclusions to

which no response is required. To the extent a response is required, BIW denies the allegations

of Paragraph 33.

                                     PRAYER FOR RELIEF

        To the extent that Congoleum’s prayer for relief requires an answer, BIW denies that

Congoleum is entitled to any relief. BIW denies any remaining allegations contained in the

prayer for relief.

                                           COUNT II

                      CONTRIBUTION PURSUANT TO CERCLA § 113

        34.     Congoleum repeats the allegations of Paragraphs 1 through 33 as if fully restated
at length herein.

        ANSWER:        BIW repeats and incorporates its responses to the allegations of the above

paragraphs as if fully set forth herein.


                                                8
Case 2:17-cv-04261-KM-JBC Document 70 Filed 10/08/18 Page 9 of 20 PageID: 1436



       35.     Pursuant to CERCLA § 113(f), 42 U.S.C. § 9613(f), “[a]ny person may seek
contribution from any other person who is liable or potentially liable under [CERCLA § 107(a)]
during any civil action under . . . [CERCLA § 107(a)].”

       ANSWER:        The allegations contained in Paragraph 35 purport to quote or characterize

the law, to which no response is required, and BIW therefore neither admits nor denies same.

       36.     Pursuant to CERCLA § 107(a), 42 U.S.C. § 9607(a), liability attaches when: (a)
the defendant is a potentially responsible party under CERLCA; (b) hazardous substances were
disposed of at a facility; (c) there has been a release or threatened release of hazardous
substances from the facility into the environment; and (d) the release or threatened release has
required or will require the plaintiff to incur response costs.

       ANSWER:        The allegations contained in Paragraph 36 purport to quote or characterize

the law, to which no response is required, and BIW therefore neither admits nor denies same.

       37.     Under CERCLA, potentially responsible parties include: (a) the current owner or
operator or a facility; (b) any person who owned or operated the facility at the time of the
disposal of a hazardous substance; (c) any person who arranged for the disposal or transport for
disposal of hazardous substances at a facility; and (d) any person who accepts hazardous
substances for transport to sites selected by said person.

       ANSWER:        The allegations contained in Paragraph 37 purport to quote or characterize

the law, to which no response is required, and BIW therefore neither admits nor denies same.

       38.    As alleged by Plaintiffs, polychlorinated biphenyls (“PCBs”), polycyclic aromatic
hydrocarbons (“PAHs”), tetrachloroethylene (“PCE”), trichloroethylene (“TCE”), and other
hazardous substances as defined by CERCLA were either (1) disposed of or released at the
Property by Congoleum-Nairn or (2) disposed of or released during the time of Congoleum­
Nairn’s ownership or operation of the Property.

       ANSWER:        BIW admits that Plaintiffs allege that “[PCBs, PAHs, PCE, TCE], and

other hazardous substances as defined by CERCLA were either (1) disposed of or released at the

Property by Congoleum-Nairn or (2) disposed of or released during the time of Congoleum-

Nairn’s ownership or operation of the Property.” To the extent Paragraph 38 contains legal

conclusions, no response is required and BIW therefore neither admits nor denies same. BIW is

without knowledge or information sufficient to admit or deny the remaining allegations

contained in Paragraph 38, and therefore denies same.


                                               9
Case 2:17-cv-04261-KM-JBC Document 70 Filed 10/08/18 Page 10 of 20 PageID: 1437



        39.     BIW is the proper successor-in-interest to any and all liabilities that are associated
 with the Property and any environmental conditions on or emanating from the Property.

        ANSWER:         The allegations contained in Paragraph 39 constitute legal conclusions to

 which no response is required. To the extent a response is required, BIW denies the allegations

 of Paragraph 39.

        40.     The Property is a “facility” as defined by CERCLA § 101(9), 42 U.S.C.
 § 9601(9).

        ANSWER:         The allegations contained in Paragraph 40 constitute legal conclusions to

 which no response is required, and BIW therefore neither admits nor denies same.

        41.     BIW is a potentially responsible party pursuant to CERCLA § 107(a), 42 U.S.C.
 § 9607(a).

        ANSWER:         The allegations contained in Paragraph 41 constitute legal conclusions to

 which no response is required. To the extent a response is required, BIW denies the allegations

 of Paragraph 41.

        42.    In the event that Congoleum is found liable in this action or is required to pay any
 portion of the costs allegedly incurred by Plaintiffs with regard to the investigation or
 remediation of hazardous substances at the Property, then Congoleum will have incurred
 necessary response costs consistent with the National Contingency Plan.

        ANSWER:         The allegations contained in Paragraph 42 constitute legal conclusions to

 which no response is required, and BIW therefore neither admits nor denies same.

         43.      In the event that Congoleum is found liable in this action or is required to pay any
 portion of the costs allegedly incurred by Plaintiffs with regard to the investigation or
 remediation of hazardous substances at the Property, as the proper successor-in-interest to any
 and all liabilities associated with the Property and any environmental conditions on or emanating
 from the Property, BIW is liable to Congoleum pursuant to CERCLA § 113(f), 42 U.S.C.
 § 9613(f), for any and all response costs that Congoleum is ordered to pay.

        ANSWER:         The allegations contained in Paragraph 43 constitute legal conclusions to

 which no response is required. To the extent a response is required, BIW denies the allegations

 of Paragraph 43.



                                                  10
Case 2:17-cv-04261-KM-JBC Document 70 Filed 10/08/18 Page 11 of 20 PageID: 1438



                                      PRAYER FOR RELIEF

         To the extent that Congoleum’s prayer for relief requires an answer, BIW denies that

 Congoleum is entitled to any relief. BIW denies any remaining allegations contained in the

 prayer for relief.

                                             COUNT III

                        CONTRIBUTION PURSUANT TO THE
                 NEW JERSEY SPILL COMPENSATION & CONTROL ACT

         44.     Congoleum repeats the allegations of Paragraphs 1 through 43 as if fully restated
 at length herein.

         ANSWER:        BIW repeats and incorporates its responses to the allegations of the above

 paragraphs as if fully set forth herein.

         45.    The New Jersey Spill Compensation and Control Act (the “Spill Act”) provides
 that: “any person who has discharged a hazardous substance, or is in any way responsible for
 any hazardous substance, shall be strictly liable, jointly and severally, without regard to fault, for
 all cleanup and removal costs no matter by whom incurred.” N.J.S.A. 58:10-23.11g(c)(l).

         ANSWER:        The allegations contained in Paragraph 45 purport to quote or characterize

 the law, to which no response is required, and BIW therefore neither admits nor denies same.

         46.    The Spill Act N.J.S.A. 59:10-23.11f(a)(l), provides a right of contribution to
 persons who incur cleanup and removal costs against those persons in any way responsible for
 the offending discharges of hazardous substances at a facility.

         ANSWER:        The allegations contained in Paragraph 46 purport to quote or characterize

 the law, to which no response is required, and BIW therefore neither admits nor denies same.

        47.     As alleged by Plaintiffs, PCBs, PAHs, PCE, TCE, petroleum, and other hazardous
 substances as defined by the Spill Act were either (l) discharged at the Property by Congoleum-
 Nairn or (2) discharged during the time of Congoleum-Nairn’s ownership or operation of the
 Property.

         ANSWER:        BIW admits that Plaintiffs allege that “PCBs, PAHs, PCE, TCE,

 petroleum, and other hazardous substances as defined by the Spill Act were either (l) discharged

 at the Property by Congoleum- Nairn or (2) discharged during the time of Congoleum-Nairn’s



                                                  11
Case 2:17-cv-04261-KM-JBC Document 70 Filed 10/08/18 Page 12 of 20 PageID: 1439



 ownership or operation of the Property.” To the extent Paragraph 47 contains legal conclusions,

 no response is required and BIW therefore neither admits nor denies same. BIW is without

 knowledge or information sufficient to admit or deny the remaining allegations contained in

 Paragraph 47, and therefore denies same.

        48.    BIW is the successor-in-interest to any and all liabilities associated with the
 Property and any environmental conditions on or emanating from the Property.

        ANSWER:         Denied.

        49.     The Property is a “facility” as defined in the Spill Act. N.J.S.A. 58:10-23.11b.

        ANSWER:         The allegations contained in Paragraph 49 constitute legal conclusions to

 which no response is required, and BIW therefore neither admits nor denies same.

        50.     BIW is a person “in anyway responsible” within the meaning of the contribution
 provisions of the Spill Act, N.J.S.A. 59:10-23.11f(a)(l).

        ANSWER:         The allegations contained in Paragraph 50 constitute legal conclusions to

 which no response is required. To the extent a response is required, BIW denies the allegations

 of Paragraph 50.

        51.    In the event that Congoleum is found liable in this action or is required to pay any
 portion of the costs allegedly incurred by Plaintiffs with regard to the investigation or
 remediation of hazardous substances at the Property, then Congoleum will have incurred cleanup
 and response costs pursuant to the Spill Act.

        ANSWER:         The allegations contained in Paragraph 51 constitute legal conclusions to

 which no response is required, and BIW therefore neither admits nor denies same.

         52.      In the event that Congoleum is found liable in this action or is required to pay any
 portion of the costs allegedly incurred by Plaintiffs with regard to the investigation or
 remediation of hazardous substances at the Property, as the proper successor-in-interest to any
 and all liabilities associated with the Property and any environmental conditions on or emanating
 from the Property, BIW is liable to Congoleum pursuant to the Spill Act for any and all response
 costs that Congoleum is ordered to pay.

        ANSWER:         Denied.




                                                  12
Case 2:17-cv-04261-KM-JBC Document 70 Filed 10/08/18 Page 13 of 20 PageID: 1440



         53.    As the proper successor-in-interest, BIW is also liable under the Spill Act for any
 and all future cleanup and response costs resulting from the discharge of hazardous substances
 associated with Congoleum-Nairn’s historic operations at the Property.

         ANSWER:        Denied.

                                      PRAYER FOR RELIEF

         To the extent that Congoleum’s prayer for relief requires an answer, BIW denies that

 Congoleum is entitled to any relief. BIW denies any remaining allegations contained in the

 prayer for relief.

                                             COUNT IV

                                        INDEMNIFICATION

         54.     Congoleum repeats the allegations of Paragraphs 1 through 53 as if fully restated
 at length herein.

         ANSWER:        BIW repeats and incorporates its responses to the allegations of the above

 paragraphs as if fully set forth herein.

       55.     Congoleum is a wholly separate legal entity, distinct from those entities with the
 same or similar names that owned and/or operated the Property prior to Plaintiffs’ purchase in
 1960.

         ANSWER:        The allegations contained in Paragraph 55 constitute legal conclusions to

 which no response is required. To the extent a response is required, BIW denies the allegations

 of Paragraph 55.

        56.     Congoleum has no legal connection to liabilities related to the historic ownership
 or operation of the Property.

         ANSWER:        The allegations contained in Paragraph 56 constitute legal conclusions to

 which no response is required. To the extent a response is required, BIW denies the allegations

 of Paragraph 56.

        57.    As a result of a series of transactions culminating in 1986, all liabilities associated
 with the ownership of the Property or historic operations thereon were expressly assumed by CII.




                                                  13
Case 2:17-cv-04261-KM-JBC Document 70 Filed 10/08/18 Page 14 of 20 PageID: 1441



         ANSWER:        The allegations contained in Paragraph 57 constitute legal conclusions to

 which no response is required. To the extent a response is required, BIW denies the allegations

 of Paragraph 57.

         58.    CII later changed its name to BIW Industries, Inc. and through a series of later
 transactions, was merged with and into BIW, taking with it any and all liabilities associated with
 the Property and any historic operations conducted thereon.

         ANSWER:        BIW admits that “CII later changed its name to BIW Industries, Inc. and

 through a series of later transactions, was merged with and into BIW.”              The remaining

 allegations contained in Paragraph 58 are denied.

        59.     BIW is therefore the successor-in-interest to any and all liabilities associated with
 the Property and any environmental conditions on or emanating from the Property.

         ANSWER:        Denied.

        60.     Without admitting any liability, and while denying all claims by Plaintiffs for any
 damages alleged in this action, Congoleum asserts that if any liability should be found against it,
 BIW is obligated to indemnify, defend and save harmless Congoleum against all claims asserted
 against Congoleum by Plaintiffs on the basis of contract and common law indemnification,
 including for any and all damages, attorneys’ fees, costs and other fees chargeable.

         ANSWER:        The allegations contained in Paragraph 60 constitute legal conclusions to

 which no response is required. To the extent a response is required, BIW denies the allegations

 of Paragraph 60.

                                     PRAYER FOR RELIEF

         To the extent that Congoleum’s prayer for relief requires an answer, BIW denies that

 Congoleum is entitled to any relief. BIW denies any remaining allegations contained in the

 prayer for relief.

                                             COUNT V

                                        CONTRIBUTION

         61.     Congoleum repeats the allegations of Paragraphs 1 through 60 as if fully restated
 at length herein.


                                                 14
Case 2:17-cv-04261-KM-JBC Document 70 Filed 10/08/18 Page 15 of 20 PageID: 1442



         ANSWER:        BIW repeats and incorporates its responses to the allegations of the above

 paragraphs as if fully set forth herein.

         62.    Without admitting any liability, and while denying all claims by Plaintiffs for any
 damages alleged in this action, Congoleum asserts that if any liability should be found against it,
 Congoleum is entitled to and hereby demands contribution under all applicable laws, including,
 but not limited to, the common law, the New Jersey Joint Tortfeasor’s Act, N.J.S.A. 2A:53A-l , et
 seq., and the Comparative Negligence Act, N.J.S.A. 2A:l 5-5.l, et seq., with respect to any
 damages which may be assessed against Congoleum in favor of Plaintiffs.

         ANSWER:        The allegations contained in Paragraph 62 constitute legal conclusions to

 which no response is required. To the extent a response is required, BIW denies the allegations

 of Paragraph 62.

                                      PRAYER FOR RELIEF

         To the extent that Congoleum’s prayer for relief requires an answer, BIW denies that

 Congoleum is entitled to any relief. BIW denies any remaining allegations contained in the

 prayer for relief.




                                                 15
Case 2:17-cv-04261-KM-JBC Document 70 Filed 10/08/18 Page 16 of 20 PageID: 1443



                                  AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

                                    (Failure to State a Claim)

        Congoleum’s Cross-claims fail to state claims upon which relief may be granted.

                             SECOND AFFIRMATIVE DEFENSE

                                (Improperly Named Defendant)

        BIW is not a proper defendant in any action arising from the conduct referenced in the

 Cross-claims.

                              THIRD AFFIRMATIVE DEFENSE

                                        (Unclean Hands)

        Congoleum’s claims for relief are barred by the doctrine of unclean hands.

                             FOURTH AFFIRMATIVE DEFENSE

                                 (Failure to Mitigate Damages)

        Congoleum’s claims are barred by reason of their failure to reasonably mitigate their

 damages.

                              FIFTH AFFIRMATIVE DEFENSE

                                    (Assumption of the Risk)

        Congoleum assumed the risks inherent in the activities engaged in by Congoleum.

                              SIXTH AFFIRMATIVE DEFENSE

                                      (Comparative Fault)

        Congoleum is barred from recovery to the extent that the percentage of fault attributable

 to its own acts and wrongful conduct exceeds the fault, if any, of BIW.




                                                16
Case 2:17-cv-04261-KM-JBC Document 70 Filed 10/08/18 Page 17 of 20 PageID: 1444



                             SEVENTH AFFIRMATIVE DEFENSE

                                       (Wrongful Conduct)

        Congoleum’s recovery is limited to the extent its own acts and wrongful conduct

 contributed to cause the damages which it seeks to recover.

                                 EIGHTH AFFIRMATIVE DEFENSE

                                      (Statute of Limitations)

        Congoleum’s claims are barred by applicable statutes of limitations, statutes of repose, or

 other applicable limitations.

                                 NINTH AFFIRMATIVE DEFENSE

                                             (Laches)

        Congoleum’s claims are barred by the doctrine of laches.

                                 TENTH AFFIRMATIVE DEFENSE

                                        (Judicial Estoppel)

        Congoleum’s claims are barred by judicial estoppel.

                            ELEVENTH AFFIRMATIVE DEFENSE

                                          (Res Judicata)

        Congoleum’s claims are barred by res judicata.

                             TWELFTH AFFIRMATIVE DEFENSE

                                       (Equitable Estoppel)

        Congoleum’s claims are barred by equitable estoppel.




                                                17
Case 2:17-cv-04261-KM-JBC Document 70 Filed 10/08/18 Page 18 of 20 PageID: 1445



                          THIRTEENTH AFFIRMATIVE DEFENSE

                                   (CERCLA § 107(b) Defenses)

        The release or threat of release of hazardous substances at the Kearny Property, if any,

 was caused solely by an act of God, an act of war, or an act or omission of third parties as set

 forth in 42 U.S.C. § 9607(b).

                          FOURTEENTH AFFIRMATIVE DEFENSE

                                  (New Jersey Spill Act Defenses)

        BIW is not liable for any cleanup or removal costs under the New Jersey Spill Act

 because the discharge of hazardous substances was caused solely by war, sabotage, or God or a

 combination thereof pursuant to N.J. STAT. § 58:10-23.11g.

                            FIFTEENTH AFFIRMATIVE DEFENSE

                                       (Equitable Allocation)

        Pursuant to CERCLA, 42 U.S.C. § 9613(f)(1), this Court is requested to consider such

 equitable factors as it deems appropriate in resolving Congoleum’s Cross-claims.        BIW is

 informed and believes and thereon alleges that upon reviewing such equitable factors, this Court

 will determine that BIW bears no responsibility for any response costs.

                            SIXTEENTH AFFIRMATIVE DEFENSE

                              (Comparative Fault of Third Parties)

        The damages suffered by Congoleum, if any, proximately resulted from the negligence,

 breach of conduct, or other fault or misconduct of parties, persons, and/or entities other than

 BIW, and the liability of BIW, if any, must be limited in direct proportion to the percentage of

 fault actually attributable to BIW.




                                                18
Case 2:17-cv-04261-KM-JBC Document 70 Filed 10/08/18 Page 19 of 20 PageID: 1446



                          SEVENTEENTH AFFIRMATIVE DEFENSE

                                      (Allocation/Contribution)

        The damages suffered by Congoleum, if any, proximately resulted from the negligence

 and/or tortious and/or wrongful conduct of parties, persons, and/or entities other than BIW. BIW

 is therefore entitled to an allocation and/or contribution of damages according to the percentage

 of fault of each other such party.

                           EIGHTEENTH AFFIRMATIVE DEFENSE

                                       (Setoff or Recoupment)

        To the extent Congoleum has received or hereafter receives any of the requested relief

 from a person or entity other than BIW, including an insurer, any recovery against BIW should

 be barred or reduced accordingly.

                            NINTEENTH AFFIRMATIVE DEFENSE

                        (Superseding or Intervening Independent Cause)

        Any and all wrongful acts alleged in the Cross-claim, including any and all violations,

 losses, injuries, or damages alleged therein, were the result of superseding or intervening causes

 arising from acts or omissions of individuals and/or entities that BIW neither controlled, or had

 the legal right to control. Therefore, any and all alleged violations, losses, injuries, or damages

 were not proximately caused by any act, omission, or other conduct of BIW.

                           TWENTIETH AFFIRMATIVE DEFENSE

                                      (Compliance with Laws)

        All conduct and activities of BIW conformed to all statutes, regulations and industry

 standards, according to the state of knowledge existing at the times of the conduct.




                                                 19
Case 2:17-cv-04261-KM-JBC Document 70 Filed 10/08/18 Page 20 of 20 PageID: 1447



                        TWENTY-FIRST AFFIRMATIVE DEFENSE

                                         (Other Defenses)

        BIW reserves the right to amend its answer to raise additional affirmative defenses as

 they become available or apparent to it through discovery in this matter or otherwise.

                                        JURY DEMAND

        BIW demands a trial by jury on all issues so triable.


 Dated: October 8, 2018                       Respectfully submitted,


                                              s/ George C. Jones
                                              Thomas R. Curtin
                                              George C. Jones
                                              MCELROY, DEUTSCH, MULVANEY
                                               & CARPENTER LLP
                                              1300 Mount Kemble Avenue
                                              P.O. Box 2075
                                              Morristown, NJ 07962-2075
                                              (973) 993-8100
                                              tcurtin@mdmc-law.com
                                              gjones@mdmc-law.com

                                              Michael A. Doornweerd (pro hac vice)
                                              Wade A. Thomson (pro hac vice)
                                              JENNER & BLOCK LLP
                                              353 N. Clark Street
                                              Chicago, IL 60654
                                              (312) 222-9350
                                              mdoornweerd@jenner.com
                                              wthomson@jenner.com

                                              Attorneys for Defendant
                                              Bath Iron Works Corporation




                                                20
